DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 7/24/22.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakavand et al (US 2010/0068671 A1).
Regarding the above claims, Kakavand et al discloses a thin-shell tooth-positioning appliance for adjusting positions of teeth of a patient (see Figs. 2-3), comprising: a plurality of disjoint tooth-clasping elements (216-1,2,3,4) for removably engaging teeth of a patient, the tooth-clasping elements including a region of the thin shell tooth-positioning appliance having recesses for receiving teeth (see Fig. 3 showing cavities receiving teeth and citations below), the plurality of tooth-clasping elements including a first tooth-clasping element (any of 216-1,2,3,4) and a second-tooth clasping element (any other of 216-1,2,3,4) that are separated by a cut-away area (e.g. spaces between distinct elements; e.g. space shown between 216-2 and 216-3) over an occlusal surface in an interproximal area that extends in a gingival direction (cut away or space extends completely between teeth), wherein the cut-away area penetrates completely through the thin shell (see above); and at least one flexible interconnecting element (212) formed from the thin shell that connects the tooth-clasping elements (see below), the at least one flexible interconnecting element including a continuous band configured to follow the interdental region of the teeth of the patient when the thin-shell tooth-positioning appliance is worn by the patient and wherein the band joins the plurality of tooth-clasping elements (see Figs. 2-3, abstract, [0013], [0017], [0024]-[0028], [0037]-[0038], [0042], [0047], [0070]).  It is noted that a flexible interconnecting element formed of the same material of the aligner and molded therewith would result in an integral monolithic component of the same material when formed (e.g. “formed from the thin shell”; see [0017] and [0038]).  Kakavand further discloses wherein the plurality of tooth-clasping elements are formed integrally with the at least one flexible interconnecting element as a monolithic single piece of material (see above, once molded together, an integral monolithic single piece of material exists, see citations above; per claim 2); wherein the tooth- clasping element is configured to secure the thin-shell tooth-positioning appliance to multiple teeth (see Figs. 2-3 showing connection to one and/or multiple teeth, and citations above; per claim 4); and wherein the at least one flexible interconnecting elements include a region of the thin shell tooth-positioning appliance that has a plurality of voids passing therethrough (flexible element includes and passes through disjointed region, or spaces/voids between teeth, see citations above; per claim 12).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kakavand et al in view of Phan et al (US 2002/0187451 A1).
Regarding claim 3, Kakavand et al dies not teach wherein the topography of the at least one flexible interconnecting element is different than that of the plurality of tooth clasping elements as required.  
Phan, however, teaches a thin shell tooth positioning appliance wherein the shell thereof is formed with a plurality of holes or windows on the occlusal surfaces, providing a topography with holes (see [0050]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kakavand to include Phan’s topography on the shell, as such modification would modify the flexibility and elastic modulus of the aligner as desired (see Phan [0050]).  It is noted that such modification would result in the topography of the tooth clasping elements (with windows) being different than that of the flexible interconnecting element (solid material).  
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kakavand et al in view of Martz (US 4793803).
Regarding claims 5-6, Kakavand, as explained above in view of claim 1, does not teach wherein at least one of the plurality of tooth clasping elements is configured to mate with a bonded attachment secured to the teeth of the patient, or wherein at least one of the tooth clasping elements includes at least one rigid border region positioned to surround the attachment when worn as required. 
Martz, however, teaches a thin shell orthodontic appliance (see Fig. 7) comprising a thin shell (39b) with a tooth clasping element (e.g. cavity thereof), wherein the tooth clasping element is configured to mate with a bonded attachment (46b) secured to the teeth of the patient, and includes at least one rigid border region (51) positioned to surround the attachment when worn (see col 5, lines 45-54). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kakavand to include Martz’s teaching of mating with a bonded attachment and providing a rigid border region surrounding the attachment, as such modification would provide improved retention of the aligner and improved force application to the teeth. 
Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kakavand et al in view of Abolfathi et al (US 2005/0186524 A1).
Regarding claim 21, Kakavand et al does not teach wherein at least a portion of the flexible interconnecting element is formed based on expanded gum tissue so as to be offset from the patient's actual gum tissue when the appliance is worn by the patient as required.  
Abolfathi et al, however, teaches an orthodontic device which is formed based on expanded gum tissue so as to be offset from the patient’s actual gum tissue when worn (e.g. digital wax patches are used to form and maintain spaced between the device and gum tissue (see [0029]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kakavand to include Abolfathi’s use of forming based on expanded gum tissue, as such modification would reduce irritation and soreness on the gums as needed.  
Claim(s) 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kakavand et al in view of Abolfathi et al.
Regarding the above claims, Kakavand et al discloses an orthodontic appliance for adjusting positions of teeth of a patient (see device of Figs. 2-3), comprising a thin-shell structure (clasping elements and interconnecting element form shell) formed from at least one plastic material (see citations below) and configured to fit over at least two of the patient’s teeth (see Figs. 2-3), the structure having topographic features that allow for increased elongation flexure of the structure (e.g. voids are provided between adjacent clasping elements which are connected via the interconnecting elements; the slits or voids provide a topography/topographic features which allow for increased elongation flexure of the structure, at least to some degree; e.g. expansion of the arch, pivoting at spaces or based on resiliency/expansion of resilient material of device), the thin shell structure includes a plurality of disjoint tooth-clasping elements (216-1,2,3,4) having recesses shaped to receive at least one tooth (see Fig. 3 showing cavities receiving teeth and citations below), the plurality of to, and a flexible interconnecting element/arrangement (212) formed from the thin shell that connects the tooth-clasping elements (see below), the at least one flexible interconnecting element including a continuous band configured to follow the interdental region of the teeth of the patient when the thin-shell tooth-positioning appliance is worn by the patient and wherein the band joins the plurality of tooth-clasping elements (see Figs. 2-3, abstract, [0013], [0017], [0024]-[0028], [0037]-[0038], [0042], [0047], [0070]), and the disjoint tooth clasping elements being separated by cut-away areas (e.g. spaces between distinct elements; e.g. space shown between 216-2 and 216-3) over an occlusal surface in an interproximal area that extends in a gingival direction (cut away or space extends completely between teeth), wherein the cut-away area penetrates completely through the thin shell (see above);.  It is noted that a flexible interconnecting element formed of the same material of the aligner and molded therewith would result in an integral monolithic component of the same material when formed (e.g. “formed from the thin shell”; see [0017] and [0038]).  Kakavand additionally discloses wherein the topographic features (e.g. slits/voids/spaces) allow for increased elongation flexure of the structure allow the structure to distort when worn (implicitly to some degree due to resiliency of material and voids) and the structure is configured to apply a force on the teeth as the structure returns to an undistorted state (see citations above; per claim 20).  Kakavand et al does not teach wherein at least a portion of the flexible interconnecting element/arrangement is formed based on expanded gum tissue so as to be offset from the patient's actual gum tissue when the appliance is worn by the patient as required.  
Abolfathi et al, however, teaches an orthodontic device which is formed based on expanded gum tissue so as to be offset from the patient’s actual gum tissue when worn (e.g. digital wax patches are used to form and maintain spaced between the device and gum tissue (see [0029]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kakavand to include Abolfathi’s use of forming based on expanded gum tissue, as such modification would reduce irritation and soreness on the gums as needed.  
Claim(s) 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kakavand et al.
Regarding the above claims Kakavand et al discloses an orthodontic appliance system for adjusting positions of teeth of a patient (see citations above; specifically [0047] disclosing the use of multiple serially used appliances), comprising; a first thin-shell tooth-positioning appliance (e.g. a first of multiple serially used appliances (see [0047] of Figs. 2-3) comprising: a first tooth-clasping arrangement (216-1,2,3,4) formed in the first thin-shell tooth positioning appliance and including a plurality of disjoint tooth-clasping elements (216-1,2,3,4) that each have at least one recess shaped to receive at least one tooth and to secure the first thin-shell tooth- positioning appliance to the at least one tooth (see citations and explanation above), the plurality of tooth-clasping elements including a first tooth-clasping element (216-2) and a second-tooth clasping element (216-3) that are separated by a cut-away area over an occlusal surface in an interproximal area that extends in a gingival direction (e.g. voids or spaces between elements, see citations and explanations above), wherein the cut-away area penetrates completely through the thin shell (clasping elements are distinct components, see above); and a first flexible arrangement (212) formed in the first thin-shell tooth-positioning appliance that includes a continuous band configured to follow the interdental region of the teeth of the patient when the first thin-shell tooth-positioning appliance is worn by the patient and wherein the band joins the plurality of tooth-clasping elements (see Figs. 2-3 and citations above), and a second thin shell tooth positioning appliance (e.g. a second of multiple serially used appliances (see [00447] of Figs. 2-3)) comprising: a second tooth-clasping arrangement (216-1,2,3,4) formed in the second thin-shell tooth positioning appliance and including a plurality of disjoint tooth-clasping elements (216-1,2,3,4) that each have at least one recess shaped to receive at least one tooth and to secure the second thin-shell tooth- positioning appliance to the at least one tooth (see citations and explanation above), the plurality of tooth-clasping elements including a first tooth-clasping element (216-2) and a second-tooth clasping element (216-3) that are separated by a cut-away area over an occlusal surface in an interproximal area that extends in a gingival direction (e.g. voids or spaces between elements, see citations and explanations above), wherein the cut-away area penetrates completely through the thin shell (clasping elements are distinct components, see above); and a second flexible arrangement (212) formed in the second thin-shell tooth-positioning appliance that includes a continuous band configured to follow the interdental region of the teeth of the patient when the first thin-shell tooth-positioning appliance is worn by the patient and wherein the band joins the plurality of tooth-clasping elements (see Figs. 2-3 and citations above), and wherein the first appliance is configured to be used to cause a first movement of the teeth and the second appliance is configured to be used to cause a second movement of the teeth (see [0047] and citations above).  Kakavand additionally discloses wherein the first arrangement is formed integrally with the first clasping arrangement as a monolithic single piece of material (see explanation above with regards to claims 1 and 2; per claim 15); and wherein the first flexible arrangement is configured to allow elongation of the first appliance (see explanation above with regards to claim 17; per claim 16).  
Kakavand et al does not explicitly teach that the flexible arrangements are more flexible than the tooth clasping arrangements as required.  However, Kakavand notes that the resiliency of the flexible arrangement may be the same or different than the clasping arrangement (e.g. either higher, lower or the same, see [0017]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kakavand to make the flexible arrangement more flexible than the clasping arrangement, as such modification would merely involve the selection of one of a finite number of identified predictable solutions with a reasonable expectation of success, which has been held to be within the skill of one of ordinary skill in the art (e.g. same, higher or lower flexibility; see MPEP 2143).  
Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kakavand et al in view of Abolfathi et al.
Regarding claim 22, Kakavand et al does not teach wherein at least a portion of the first flexible interconnecting element is formed based on expanded gum tissue so as to be offset from the patient's actual gum tissue when the first appliance is worn by the patient as required.  
Abolfathi et al, however, teaches an orthodontic device which is formed based on expanded gum tissue so as to be offset from the patient’s actual gum tissue when worn (e.g. digital wax patches are used to form and maintain spaced between the device and gum tissue (see [0029]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kakavand to include Abolfathi’s use of forming based on expanded gum tissue, as such modification would reduce irritation and soreness on the gums as needed.  
Response to Arguments
Applicant's arguments filed 7/24/22 have been fully considered but they are not persuasive and/or do not address the new grounds of rejection above necessitated by Applicant’s amendments. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 20180014912 teaches an aligner with a supporting member with voids and recesses.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772